Citation Nr: 1725159	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO. 13-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis from November 16, 2009, to January 18, 2011. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In February 2016, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

In January 2017, a request was submitted by the Veteran, through his Congressman, to expedite his appeal due to his medical condition. The Board interprets this request as a motion to advance this case on the docket. The motion is mooted by the current action. 


FINDINGS OF FACT

1. For the appeal period between November 16, 2009, and January 18, 2011, the Veteran was service-connected for type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; diabetic peripheral neuropathy of both lower extremities, each limb rated as 10 percent disabling; diabetic nephropathy, rated as 20 percent disabling; and a diabetic skin condition, diagnosed as eczema with xerosis, rated as non-compensable. The combined disability evaluation was 50 percent. 

2. The preponderance of the competent, probative, and credible evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities between November 16, 2009, and April 9, 2010.

3. Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities between April 10, 2010, and January 18, 2011.


CONCLUSIONS OF LAW

1. The criteria for a TDIU between November 16, 2009, and April 9, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2016).

2. The criteria for a TDIU between April 10, 2010, and January 18, 2011, have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
As relevant, however, the Veteran's claims file does not contain records relating to a 2006 worker's compensation claim. VA's duty to assist a veteran applies to relevant evidence known to be in possession of the Federal or a State Government, such as worker's compensation records. See 38 C.F.R. § 3.159(c) (emphasis added). While these records certainly relate to employability, the Veteran testified during the May 2015 Board hearing that these records relate to a knee injury that is not related to his military service. See Hearing Transcript pp. 14-15; see also November 2009 Veteran's Application for Compensation and/or Pension (VA Form 21-526). He further testified that the workplace injury occurred in 2000 or 2001, pre-dating the relevant appeal period for the instant appeal. Therefore, as these records are not relevant as to whether the Veteran's service-connected disabilities render him unemployable between November 2009 and January 2011, VA has not duty to obtain such records. See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding there is no duty to get records when there is no evidence that they are relevant).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. Id.

If a veteran does not meet the schedular requirements for consideration of entitlement to a TDIU, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered the veteran unable to secure and follow substantially gainful employment. If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration. See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). The Board is precluded from assigning TDIU on an extraschedular basis in the first instance. 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment. In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a),(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Moore v. Nicholson, 21 Vet. App. 211, 218 (2007). Although VA fully must consider "the effect of combinations of disability" under 38 C.F.R. § 4.15, regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (2013). 

Between November 16, 2009, and January 18, 2011, the Veteran's service-connected disabilities do not meet the schedular criteria for consideration of a TDIU. During this time, the Veteran was service-connected for type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; diabetic peripheral neuropathy of both lower extremities, each limb rated as 10 percent disabling; diabetic nephropathy, rated as 20 percent disabling; and a diabetic skin condition, diagnosed as eczema with xerosis, rated as non-compensable. The combined disability evaluation was 50 percent. See 38 C.F.R. §§ 4.25, 4.26. As the Veteran did not have a single disability rated at least 60 percent disabling or a combined disability evaluation of at least 70 percent disabling between November 16, 2009, and January 18, 2011, the Veteran did not meet the schedular requirements for consideration of a TDIU. 

In a March 2017 rating decision, the RO, in pertinent part, severed service connection for bilateral lower extremity peripheral neuropathy associated with diabetes mellitus, effective June 1, 2017. In its decision, the RO indicated that it found clear and unmistakable error that peripheral neuropathy was incorrectly granted as secondary to the service-connected diabetes mellitus. See also November 2014 Proposed Rating Decision. While the RO took final action to sever service connection for bilateral lower extremity peripheral neuropathy, service connection for this disability remains in effect for the relevant appeal period. Therefore, the Board will consider the effects of the bilateral peripheral neuropathy upon the Veteran's unemployability. 

The evidence supports a finding that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities as of April 10, 2010. However, the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities between November 16, 2009, and April 9, 2010. 

Private treatment records dated between May 2008 and March 2010 reflect treatment for diabetes mellitus and associated peripheral neuropathy, as well as for non-service-connected conditions. These medical records reflect that the Veteran reported peripheral neuropathy symptoms from the shin down in both legs. The Veteran reported difficulty ambulating with a cane and difficulty exercising, but it appears that his difficulty was due to pain associated with his knee osteoarthritis. 

On November 16, 2009, the Veteran, in pertinent part, filed claims of service connection for diabetes mellitus and diabetic peripheral neuropathy. In his VA Form 21-526, he indicated that he was received disability benefits as a result of a 2006 worker's compensation claim due to a knee injury. 

In a November 2009 Physician's Statement for Diabetes, the Veteran's private physician indicated that the severity of the Veteran's diabetes mellitus required use of an oral hypoglycemic medication, injection of a non-insulin medication, restricted diet, and recommended daily exercise. The physician also indicated that the Veteran's diabetes resulted in complications including progressive bilateral lower extremity peripheral neuropathy, diabetic proteinuria, and erectile dysfunction.  

Upon VA examination on April 8, 2010 for diabetes and associated complications, the Veteran reported progressive loss of strength in his arms and legs attributable to peripheral neuropathy, and weakness and extreme fatigue attributable to diabetic nephropathy. Following examination, the VA examiner opined that the Veteran's diabetes and associated complications resulted in no effect on his usual occupation or daily activity. 

In a Physician's Statement for Diabetes dated April 9, 2010, the Veteran's private physician indicated that the severity of the Veteran's diabetes mellitus required use of an oral hypoglycemic medication, injection of a non-insulin medication, restricted diet, and recommended daily exercise. This statement provided a similar description of the severity of the Veteran's diabetes and associated complications as the physician's November 2009 statement. 

In a Physician's Statement for Diabetes dated January 18, 2011, the Veteran's private physician indicated that the severity of the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities. The physician also indicated that the Veteran's diabetes resulted in complications including progressive bilateral lower extremity peripheral neuropathy, peripheral neuropathy affecting the hands, diabetic proteinuria, diabetic skin dermatitis, and erectile dysfunction. See also July 2013 Physician's Statement for Diabetes. 

Upon VA examination in March 2013, the Veteran reported an onset of lower extremity neurological symptoms in 2003 that have "slowly worsened" in the intervening years. Following examination, the VA examiner opined that the Veteran's diabetic peripheral neuropathy affects his ability to work because it "makes it difficult [for him] to walk." 

In his February 2014 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that was unemployable as a result of his diabetes and peripheral neuropathy disabilities. He indicated that he was previously employed as a nuclear medicine technician and that he last worked on a full-time basis in September 2001. He further indicated that he became too disabled work as a result of his disabilities as of November 16, 2009. 

Following VA examination in May 2014, the VA examiner opined that the Veteran's diabetes and complications did not affect his ability to work. The VA examiner opined that the Veteran's complaints of upper and lower extremity neurological symptoms were not attributable to diabetes mellitus as symptoms began prior to the onset and diagnosis of his diabetes. The VA examiner noted a progressive increase in the Veteran's peripheral symptoms resulting in being wheelchair bound and unable to walk more than a few steps unassisted. The VA examiner noted that the Veteran's "history of cane use is confusing, in that he states he started using a cane because of left knee problems in about 2001, not because of neuropathy." 

Following VA examination in August 2014, the VA examiner opined that the Veteran is completely disabled because of severe neuropathy and feet paralysis. The VA examiner indicated that the Veteran began experiencing symptoms of diabetes in 2000 at which time he was treated with restricted diet alone, but has subsequently required increased treatment including being prescribed insulin therapy in 2010. The VA examiner noted progressive increase in lower extremity neurological symptoms since their onset in 2006 from subjective symptoms of pain and numbness to poor standing balance and an ability to ambulate unassisted. The VA examiner also noted progressive increase in upper extremity neurological symptoms since their onset in 2010 from decreased ability to differentiate temperatures to a decrease in grip strength resulting in dropped objects. The VA examiner further noted that the Veteran is wheelchair bound. 

In a February 2016 decision, the Board granted entitlement to a TDIU, effective January 18, 2011, the date the Veteran met the schedular criteria for a TDIU as his combined disability rating was 80 percent. In its decision, the Board found that "the Veteran credibly testified ... that he was unable to walk or do anything physical because of his service-connected peripheral neuropathy." However, as the Veteran did not meet the schedular criteria for consideration of entitlement to a TDIU prior to January 18, 2011, the Board remanded that portion of the appeal for referral to the Director of the Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis. 

In a February 2017 administrative decision, the Decision Review Officer (DRO) of the Appeals Management Center (now Appeals Management Office (AMO)) denied entitlement to a TDIU on an extraschedular basis between November 16, 2009, and January 18, 2011. The DRO indicated that the medical evidence "failed to show a worsening of the veteran's service[-]connected disabilities so severe [that] they prevent substantially gainful employment." The DRO noted that the Veteran was not hospitalized for any extended periods during the relevant appeal period and "there were no medical opinions indicating [that] the Veteran was unemployable due to [his] service-connected disabilities." 

In a February 2017 administrative decision, the Director of the Compensation Service concurred with the DRO's recommendation to deny entitlement to a TDIU on an extraschedular basis. The Director noted that "although the Veteran [was] unemployed, the objective medical evidence of record fails to establish that he was precluded from employment due to his service-connected diabetes" for the relevant appeal period. The Director noted that the evidence demonstrated that the Veteran's symptoms of tingling and numbness in his legs "would impact his prior employment as a nuclear medicine technician[, but] does not demonstrate that the Veteran was precluded from performing sedentary employment." 

Given the above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a finding that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities as of April 10, 2010. However, the Board further finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities between November 16, 2009, and April 9, 2010. 

Prior to April 10, 2010, the evidence demonstrates that the Veteran's diabetes, peripheral neuropathy, and nephropathy resulting in subjective symptoms of numbness and tingling, progressive loss of lower extremity strength, and limited exertional tolerance. Following VA examination on April 8, 2010, the VA examiner opined, however, that these disabilities had no effect of the Veteran's usual occupation or daily activities. This finding is consistent with private medical records that reflect primarily subjective symptoms associated with these disabilities, and ascribe the Veteran's difficulty with activity to his non-service-connected knee condition, including the physician's statement dated April 9, 2010. In addition, the private medical records reflect that the Veteran was encouraged to increase his physical activity as treatment for his diabetes mellitus. 

In comparison, from January 18, 2011, forward, the evidence demonstrates a clear worsening of the Veteran's diabetes and peripheral neuropathy disabilities. In his January 2011 statement, the Veteran's private physician, in addition to listing new diabetic complications including peripheral neuropathy of the hands, noted that treatment for the Veteran's diabetes required regulation of his activities. "Regulation of activities" is defined for rating purposes as the "avoidance of strenuous occupational and recreational activities." See 38 C.F.R. § 4.119, Diagnostic Code 7913. Effective January 18, 2011, the Veteran's disability rating for his diabetes was increased and service connection was granted for bilateral upper extremity peripheral neuropathy. In addition, in its February 2016 decision, the Board granted entitlement to a TDIU, effective January 18, 2011, finding the Veteran, at that time, unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities. 

While it is clear that the Veteran's service-connected disabilities worsened between April 10, 2010, and January 18, 2011, it is not clear at which point the Veteran's service-connected disabilities worsened to such a degree so as to render him unable to secure and follow substantially gainful employment. To that end, there is a lack of evidence dated between April 10, 2010, and January 18, 2011, that discusses the contemporaneous functional impact of the Veteran's service-connected disabilities. 

The DRO of the AMO and the Director of the Compensation Service appeared, at least in part, to base their respective opinions on that lack of contemporaneous evidence. The DRO noted that the medical evidence during the relevant appeal period failed to show a worsening of the Veteran's service-connected disabilities so severe that they prevented substantially gainful employment during the relevant appeal period. The DRO also noted no hospitalizations for diabetes during the appeal period and no medical opinions during the appeal period indicating that the Veteran was unemployable. In addition, the Director only identified evidence prior to April 10, 2010, in support of her opinion that the Veteran was not precluded from sedentary employment during the relevant appeal period. 

The Board finds, however, that the evidence, when viewed in its entirety, demonstrates that the Veteran's service-connected disabilities have progressively worsened since their onset, including between April 10, 2010, and January 18, 2011. The Veteran has made several statements regarding the progressive nature of his disabilities, and these statements are confirmed by several VA examiners. The Veteran indicated that his lower extremity symptoms have worsened, resulting in decreased activity tolerance, decreased balance, and decreased functional mobility. The Veteran also indicated that new symptoms of upper extremity diabetic peripheral neuropathy began in 2010. In addition, the August 2014 VA examiner noted that insulin was added to the Veteran's treatment regimen in 2010, suggesting a change in the severity of his diabetes. 

The Director opined that the severity of the Veteran's peripheral neuropathy during the relevant appeal period would impact his prior employment as a nuclear medicine technician, but ultimately opined that his service-connected disabilities would not preclude sedentary employment. The Director also noted that the Veteran graduated college. See February 2014 VA Form 21-8940. The analysis of whether the Veteran was unemployable, however, should focus on his ability to perform occupations similar in nature to those for which his qualified based upon his education and prior employment experience. The Veteran indicated that he was employed as a nuclear medicine technician for at least ten years prior to his retirement. See id. Therefore, while the Director may have found the Veteran capable of performing sedentary employment, his prior employment history has consisted primarily of jobs requiring some degree of physical activity and exertion. 

Between April 10, 2010, and January 18, 2011, the evidence demonstrates progressive worsening of the Veteran's service-connected disabilities. Specifically, during this period, symptoms of his bilateral lower extremity peripheral neuropathy increased in severity, he developed new symptoms that were attributed to complications of his diabetes, and his treatment regimen was changed to include insulin and restrict his activities. This finding, in combination with additional evidence that his diabetic nephropathy resulted in decreased activity tolerance and fatigue, and the Director's opinion that the Veteran's service-connected disabilities would negatively affect his prior employment, support a finding that the Veteran was unable to secure and follow substantially gainful employment at some point during this time period. Because an exact date as to when the Veteran became unemployable cannot be determined, the benefit-of-the-doubt doctrine dictates a finding of entitlement to a TDIU as of April 10, 2010, the day after the private physician's April 9, 2010 statement demonstrating a less-severe condition. 

For these reasons, the Board finds that the preponderance of the competent and credible evidence demonstrates that the criteria for a TDIU on an extraschedular basis between November 16, 2009, and April 9, 2010, have not been met. As the preponderance of the evidence is against that portion of the claim, the benefit of the doubt rule is not for application, and the claim must be denied. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

However, considering the combined effect of the Veteran's service-connected disabilities, the Veteran's employment history, and his educational attainment, the Board finds that the evidence demonstrates that the Veteran's service-connected disabilities, as of April 10, 2010, are of sufficient severity to preclude him from securing and following substantially gainful employment. For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16(b), and accordingly, the Board finds that a TDIU on an extraschedular basis from April 10, 2010, forward, is warranted.



ORDER

Entitlement to a TDIU from November 16, 2009, to April 9, 2010, is denied. 

Entitlement to a TDIU from April 10, 2010, forward, is granted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


